RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–9, 12, 15, 17 and 18 are pending.
Claims 10, 11, 13, 14 and 16 are canceled.
Claims 1–9, 12, 15, 17 and 18 are rejected.
Claim Objections
Objections to claim 18 is hereby withdrawn in light of the amendments filed 10/18/2021.
 Response to Arguments
Applicant’s arguments, see pages , filed 10/18/2021, with respect to the rejection(s) of claim(s) 1–9, 12, 15, 17 and 18 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Berman (2007/0088789), Bocharov et al. (2008/0140781), Glass et al. (2005/0060643)*, Gruper (2006/0075048), Lu et al. (2016/0072749), and Cai et al. (2006/0168033).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 9–12 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Berman (2007/0088789) in view of Bocharov et al. (2008/0140781), and further in view of Glass et al. (2005/0060643).
Regarding claims 1 and 15, Berman teaches method/machine readable storage medium for processing a plurality of electronic messages, the method comprising:
Obtaining the plurality of electronic messages (Fig. 1, E-mail Server gets e-mails);
Selecting at least a subset of electronic messages of the plurality of electronic messages directed to a single recipient based on a list of a plurality of suspicious electronic message sender identifiers (Fig. 2, ¶¶31-39, sender of email message is identified for purposes of detecting SPAM; however, Berman does not explicitly teach selection of email messages that are "directed to a single recipient" nor does it select 
Determining whether a number of electronic messages of the subset of electronic messages directed to the single recipient and obtained within a pre-defined time interval exceeds a threshold (Fig. 2, ¶¶30-39, "mail flow rate" of sender is identified in step 220; threshold of the mail flow rate is determined at step 230; however, Berman does not explicitly teach "directed to the single recipient"); and
Discarding the electronic messages of the subset of electronic messages if the number of electronic messages of the subset of electronic messages directed to the single recipient and obtained within the pre-defined time interval exceeds the threshold (Fig. 2, ¶35, SPAM suspicion is raised; ¶¶3 and 5, SPAM messages can be blocked; however, Berman does not explicitly teach "directed to the single recipient"),
However, Berman does not explicitly teach selecting at least a subset of electronic messages of the plurality of electronic messages directed to a single recipient based on a list of a plurality of suspicious electronic message sender identifiers, wherein wherein an electronic message is selected if a sender identifier of the electronic message is same as one of the plurality of suspicious electronic message sender identifiers in the list;
Bocharov from the same field of endeavor teaches selecting at least a subset of electronic messages of the plurality of electronic messages directed to a single recipient; directed to the single recipient and (Figs. 7 and 8; ¶¶26; ¶55, ability to filter messages with respect to sender and variety of secondary information associated therewith is disclosed; the secondary filter can include information such as sender activity data as volume of the sender as measured per recipient; however, combination of Berman and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Berman using Bocharov to more effectively train spam filtering using machine learning system utilizing categorized data so that more effective filtering of emails can be employed (Bocharov at Abstract and ¶1). Advantages of such improvements would include less time wasted by the end-recipients of e-mails which can increase overall productivity of such recipients.
However, the teachings do not explicitly teach selecting at least a subset of electronic messages of the plurality of electronic messages directed to a single recipient based on a list of a plurality of suspicious electronic message sender identifiers, wherein an electronic message is selected if a sender identifier of the electronic message is same as one of the plurality of suspicious electronic message sender identifiers in the list;
Glass from the same field of endeavor teaches selecting at least a subset of electronic messages of the plurality of electronic messages directed to a single recipient based on a list of a plurality of suspicious electronic message sender identifiers, wherein an electronic message is selected if a sender identifier of the electronic message is same as one of the plurality of suspicious electronic message sender identifiers in the list (¶46, ability to identify and eliminate unwanted bulk e-mail by blocking mail received from known bulk email senders is disclosed; source of such “blacklists” include identification of senders by IP addresses, domains, email addresses amongst other information);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Berman using Glass to easily keep track of a history of known and/or suspected email spammers so that similar spam messages can 

Regarding claim 2, Berman, Bocharov and Glass teach the limitations of claim 1. Berman further teaches wherein the plurality of electronic messages are a plurality of e-mail messages (Fig. 1).

Regarding claim 3, Berman, Bocharov and Glass teach the limitations of claim 1. Berman further teaches wherein the method comprises delivering the electronic messages of the subset of electronic messages if the number of electronic messages of the subset of electronic messages obtained within the pre-defined time interval is at most the number defined by the threshold (Fig. 2; ¶35, "greater than a given threshold").

Regarding claim 9, Berman, Bocharov and Glass teach the limitations of claim 1. Berman further teaches wherein the method comprises delivering the electronic messages of the plurality of electronic messages that are omitted from the subset of electronic messages (Fig. 1; ¶¶26-27, email can be delivered as normal if it is not detected as SPAM).

Regarding claim 12, Berman, Bocharov and Glass teach the limitations of claim 1. Berman further teaches wherein the method is executed by an apparatus of an e-mail .

Claims 4, 6, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Berman (2007/0088789) in view of Bocharov et al. (2008/0140781), further in view of Glass et al. (2005/0060643), and further in view of Lu et al. (2016/0072749).
Regarding claim 4, Berman, Bocharov and Glass teach the limitations of claim 1. However, the teachings do not explicitly teach wherein an electronic message of the plurality of electronic messages is omitted from the subset of electronic messages if a plurality of unsuspicious electronic message sender identifiers comprises a sender identifier of the electronic message.
Lu from the same field of endeavor teaches wherein an electronic message of the plurality of electronic messages is omitted from the subset of electronic messages if a plurality of unsuspicious electronic message sender identifiers comprises a sender identifier of the electronic message (¶5, whitelist of email addresses for purposes of spam/junk control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).

Regarding claim 6, Berman, Bocharov, Glass and Lu teach the limitations of claim 4.

a second subset of unsuspicious electronic message sender identifiers that is based on a web browsing history of a user associated with the electronic message recipient (Figs. 3-5; ¶46, a user's browsing history can be tracked; ¶48, a "rule-based criteria" during such tracked browsing history can enable features such as whitelisting a matched incoming email that has a particular domain, or sub-domain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).

Regarding claim 7, Berman, Bocharov, Glass and Lu teach the limitations of claim 6. Lu further teaches wherein the method further comprises obtaining information related to the web browsing history of the user associated with the electronic message recipient (Figs. 4 and 5; ¶¶48-50, user browsing history can be tracked for a particular client inbox), and
determining at least a part of the plurality of unsuspicious electronic message sender identifiers based on the information related to the web browsing history of the user associated with the electronic message recipient (Figs. 3-5; ¶46, a user's browsing history can be tracked; ¶48, a "rule-based criteria" during such tracked browsing history 
wherein the information related to the web browsing history are obtained from a web proxy server or from a web browser extension (¶46, browser plug-in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).

Regarding claim 8, Berman, Bocharov, Glass and Lu teach the limitations of claim 4. Lu further teaches wherein the plurality of unsuspicious electronic message sender identifiers constitutes a whitelist of unsuspicious electronic message sender identifiers (¶¶5-6),
wherein the whitelist is specific to said electronic message recipient (¶51, implementation of the whitelisting system based on user tracked activities can be limited in a "local (client-side)" implementation where a user's machine determines if email is SPAM based on its own full set of tracked websites for matching against detected emails).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).

5 is rejected under 35 U.S.C. § 103 as being unpatentable over Berman (2007/0088789) in view of Bocharov et al. (2008/0140781), further in view of Glass et al. (2005/0060643), further in view of Lu et al. (2016/0072749), and further in view of Cai et al. (2006/0168033).
Regarding claim 5, Berman, Bocharov, Glass and Lu teach the limitations of claim 4. However, the combined teachings do not explicitly teach wherein the method comprises adding one of more electronic message sender identifiers of the subset of electronic messages to a plurality of unsuspicious electronic message sender identifiers if the number of electronic messages of the subset of electronic messages obtained within the pre-defined time interval is at most the number defined by the threshold.
Cai from the same field of endeavor teaches wherein the method comprises adding one of more electronic message sender identifiers of the subset of electronic messages to a plurality of unsuspicious electronic message sender identifiers if the number of electronic messages of the subset of electronic messages obtained within the pre-defined time interval is at most the number defined by the threshold (Figs. 2 and 3; Abstract, white list for purposes of SPAM message filtering is disclosed; ¶10, SPAM disclosure with respect to e-mail messages is disclosed; ¶29, traffic ability to determine "frequency of messages sent from a particular source" during a specific time interval regarding traffic data block is disclosed; ¶¶32-34, trustworthiness level of a source can be determined based on, for example, total number of message from one source given a particular time period, where decrease of such trustworthiness would determine its inclusion or exclusion from a white list, see also ¶35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Cai to more .

Claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Berman (2007/0088789) in view of Bocharov et al. (2008/0140781), further in view of Glass et al. (2005/0060643), and further in view of Gruper (2006/0075048).
Regarding claim 17, Berman, Bocharov and Glass teach the limitations of claim 1. However the teachings do not explicitly teach wherein the pre-defined time interval is defined relative to a current time or relative to a time of an event.
Gruper from the same field of endeavor teaches wherein the pre-defined time interval is defined relative to a current time or relative to a time of an event (Fig. 5; ¶56, fl0w-rate calculator counts suspected email messages in a counter with respect to the elapsed time period to determine the flow rate during the time period and upto the end of said time period; formula to determine the flow rate is shown in ¶51, which can be thresholded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Gruper to constantly determine whether flow rate has been exceeded so that spam mail determination can be made as quickly as possible. By identifying spam originator earlier, the recipient would have benefited by receiving less inbox notifications which would siphon less time away thereby increasing overall productivity of the recipient.

Regarding claim 18, Berman, Bocharov and Glass teach the limitations of claim 17. However, the teachings do not explicitly teach wherein the subset of electronic 
Gruper from the same field of endeavor teaches wherein the subset of electronic messages is continually updated based on the pre-defined time interval that is defined relative the current time or relative to the time of the event (Fig. 5; ¶56, fl0w-rate calculator counts suspected email messages in a counter with respect to the elapsed time period to determine the flow rate during the time period and upto the end of said time period; formula to determine the flow rate is shown in ¶51, which can be thresholded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Gruper to constantly determine whether flow rate has been exceeded so that spam mail determination can be made as quickly as possible. By identifying spam originator earlier, the recipient would have benefited by receiving less inbox notifications which would siphon less time away thereby increasing overall productivity of the recipient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458